SHIPMAN, Circuit Judge.
The bill in equity in this case was based upon the infringement by the defendant of the three claims of letters patent No. 500,372, dated June 27, 1893, and issued to Gustav A. Brachhausen and Paul Riessner, for an improved fly fan or governor for music boxes. The patent is, and was at the commencement of the suit, owned by the complainant. The defendant appeared in the case, and filed an answer, to which the complainant filed a replication. Prima facie, answering, and rebuttal proofs were taken by the respective parties, in the taking of which the defendant participated. In the answering proofs, the defendant calk'd no witness, but introduced eight prior letters patent. Upon the hearing before this court, the complainant appeared, and was heard by Ms counsel, Antonio Knauth, Esq.; and the defendant did not appear. The validity of the patent has been sustained in this district by Judge Townsend, in Music-Box Co. v. Paillard, 85 Fed. 644. Infringement in this case is proved. I perceive no reason why the usual interlocutory decree for an injunction against the infringement of the three claims of the patent, and for an accounting, should not be entered.